Montgomery, J.
Respondent was convicted of a violation of section 2283d8, 3 How. Stat., in that he per*223xnitted one Jacob Japinga to be and remain in his (respondent’s) saloon where intoxicating liquors were being sold. It seems that the respondent employed the minor as a barkeeper. There is no doubt that the facts are such as to bring the respondent within the condemnation of the statute, if the statute is valid. This is not contested, but it is insisted by respondent’s counsel that the statute is unconstitutional, in that the purpose of this section is not expressed in the title. The title is, “An act to provide for the taxation and regulation of the business of manufacturing, selling * * * intoxicating liquors,” etc. (Act No. 313, Pub. Acts 1887), and it is said that the section in question is prohibitory. It might be said with equal force that any regulation of the traffic involves, of necessity, a prohibition of conducting the business in defiance of the regulations.
It is also said that the regulations discriminate in favor of a class of minors; the prohibition extending to that class of minors who are not accompanied by their fathers or legal guardians, respectively. This is not an unlawful discrimination against any person. In the wisdom of the legislature, it was not deemed necessary to throw the shield of this inhibition about minors who were accompanied by their parents. And this was purely a legislative question.
It is further contended that the section in question is in conflict with section 1 of article 14 of the Constitution of the United States, providing that:
“No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty, or property without due process of law, nor deny to any pei’son within its jurisdiction the equal protection of the laws. ”
It is argued that this provision excludes minors from entering on a lawful business. We think it is hardly necessary to enter upon an extended discussion or citation of authorities to demonstrate that this constitutional pro*224vision was not intended to prohibit police regulations in protection of the weaker members of society.
No error appearing, the exceptions will be overruled.
The other Justices concurred.